DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-13 and 19-27 remain pending.
(b) Claims 14-18 have been canceled by the Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant's submission filed on 01/23/2022 has been entered.

Response to Amendments
The Examiner accepts the amendments received on 01/23/2022. The Applicant’s claims 1-3 and 19-27 remain pending. The Applicant amends claim 1. The Applicant cancels claims 14-18. The Applicant adds claims 19-27.
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 9, 11, 20, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
(a) Regarding Claim 4, line 5 the terms “the ECU and CAN ID” lack antecedent basis. The Examiner cannot find a previous introduction of the two limitations.
(b) Regarding Claim 9, lines 2 and 3 the terms “the first memory” and “the first processor” lacks antecedent basis. The Examiner cannot find a previous introduction of the two limitations.
(c) Regarding Claim 11, line 12, the term “the shift position” lacks antecedent basis. The Examiner cannot find a previous introduction of the limitation.
(d) Regarding Claim 20, line 21, the term “the update data” lacks antecedent basis. The Examiner cannot find a previous introduction of the limitation.
(e) Regarding Claim 26, line 12, the term “the first command” lacks antecedent basis. The Examiner cannot find a previous introduction of the limitation.
(f) Regarding Claim 26, line 17, the term “another one of the ECUS” lacks antecedent basis. The Examiner cannot find a previous introduction of the limitation. Moreover, the Examiner is unsure which of the ECUS is the “another one.”
(g) Regarding Claim 27 is rejected to for lack of antecedent basis due to dependency of claim 26 respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. U.S. P.G. Publication 2015/0301822 (hereinafter, Takahashi), in view of Matsuura et al. U.S. P.G. Publication 2013/0197712 (hereinafter, Matsuura), in further view of Lewis U.S. P.G. Publication 2011/0320089 (hereinafter, Lewis).
Regarding Claim 1, Takahashi teaches a vehicle device as a gateway device (gateway ECU (i.e., master device), Takahashi, Abstract and Paragraph 0045 and Figure 1) or a reprogramming master device configured to transmit an update file to an ECU as a reprogramming slave device among a plurality of ECUs in a vehicle system in response to a request from a terminal operable by a vehicle user to control updating of a program stored in the ECU, the vehicle device (gateway ECU (i.e., master device) transmits the update file to the desired slave ECU device among several ECUs in the vehicle based on user desiring an update via a console terminal, Takahashi, Paragraphs 0063-0064 and 0091 and Figures 1 and 4) comprising: 
-a processor (gateway ECU or microcomputer are types of processors, Takahashi, Paragraphs 0042 and 0045 and Figure 1); and 
-a memory storing instructions configured to, when executed by the processor, cause the processor (memory such as flash memory to store instructions / programs, Takahashi, Paragraphs 0042 and 0063) to: 
-obtain traveling propriety of a vehicle when the update file is rewritten in the reprogramming slave device (vehicle system determines (i.e., determination unit) if the vehicle is traveling, and determines if the slave device can be programed during said traveling, Takahashi, Paragraphs 0064-0071 and Figure 4), and 
-command a notification medium, in response to receiving notification of an event occurrence from outside the of vehicle, and allow the vehicle user to choose whether to download the update file or not to download the update file … while notifying information of traveling propriety (receive an update file from an external source such as an external center (10) and notifying the user that the travel condition is present and download / update is possible for example if the user can lower the speed of the vehicle / update certain items only when the vehicle is stopped, moreover the user may permit or not permit the update of the target program, Takahashi, Paragraphs 0085-0088 and 0061-0066 and 0091 and Figure 4) …
	As seen above, Takahashi teaches notifying the user that the travel condition is present and download / update is possible for example if the user can lower the speed of the vehicle / update certain items only when the vehicle is stopped, moreover the user may permit or not permit the update of the target program (Takahashi, Paragraphs 0085-0088 and 0061-0066 and 0091 and Figure 4).
However, Takahashi does not specifically teach the vehicle device to include allowing the vehicle user to choose whether to execute the updating of the program or not to execute the updating the program while notifying the information of the traveling propriety, … the update file is completely downloaded.
	Matsuura teaches a vehicle user to choose whether to execute the updating of the program or not executing the update to the vehicle (Matsuura, Paragraph 0108). Moreover, Matsuura teaches indicating that update file is ready for installation onto the vehicle (i.e., update file downloaded from the server) (Matsuura, Paragraphs 0083 and 0049). Lastly, Matsuura teaches determining the travel propriety of the vehicle (Matsuura, Paragraphs 0110 and 0153 and Figure 16). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle device to include allowing the vehicle user to choose whether to execute the updating of the program or not to execute the updating the program while notifying the information of the traveling propriety (as taught by Takahashi and Matsuura), based on a condition that the update file is completely downloaded (as taught by Matsuura).
	It would have been obvious to modify because starting or interrupting the rewriting of a program based on a user action or based on the vehicle status (e.g., vehicle traveling status) ensures rewriting does not affect user operations or errors in the rewriting process (Matsuura, Paragraphs 0147-0155).
	However, Takahashi and Matsuura do not teach the vehicle device to include whether to download the update file or not to download the update file from outside of the vehicle.
	Lewis teaches the vehicle system wherein determining to update the file can occur outside the vehicle (i.e., user may imitate the update from outside the vehicle.  (Lewis, Paragraph 0025). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle device to include whether to download the update file or not to download the update file from outside of the vehicle, as taught by Lewis.
 	It would have been obvious because allowing for the update to be initiated outside the vehicle allows for easier operations (i.e., ease of updating the vehicle) (Lewis, Paragraph 0025).
Regarding Claim 2, Takahashi, as modified, teaches the vehicle device according to claim 1, wherein the instructions stored in the memory are further configured to, when executed by the processor, cause the processor to determine the travel propriety of the vehicle when the update file is rewritten in the reprogramming slave (vehicle system determines if the vehicle is traveling, and determines if the slave device can be programed (i.e., update file rewritten into the slave device) during said traveling, Takahashi, Paragraphs 0064-0071).
Regarding Claim 3, Takahashi, as modified, teaches the vehicle device according to claim 1.
Takahashi does not teach the vehicle device to include 3Application No.: 16/211,437Docket No.: 4041J-003479-US-COthe instructions stored in the memory are further configured to, when executed by the processor, cause the processor to transmit an interruption command to the reprogramming slave device to request interruption of rewriting processing of the update file when an interruption request is received from the terminal operated by the vehicle user or when a vehicle state needs rewriting interruption due to user operation.
Matsuura teaches interrupting (i.e., an interruption command and process) the rewriting of the program due to a user operation such as manipulating the ignition switch (Matsuura, Paragraph 0153 and Figure 16). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle device of Takahashi to include an interruption request unit that transmits an interruption command to the reprogramming slave device to request interruption of rewriting processing of the update file when an interruption request is received from the terminal operated by the vehicle user or when a vehicle state needs rewriting interruption due to user operation as taught by Matsuura.
	It would have been obvious to modify because interrupting the rewriting of a program based on a user action ensures rewriting does not affect user operations or errors in the rewriting process (Matsuura, Paragraphs 0147-0155).
Regarding Claim 4, Takahashi, as modified, teaches the vehicle device according to claim 1, wherein the instructions stored in the memory are further configured to, when executed by the processor, cause the processor to: store a traveling propriety determination table with information of correlation between traveling propriety of the ECU and CAN ID, connection bus, or name of the ECU (storage unit (i.e., flash memory) storing a condition table (30) with the names of the ECU, Takahashi, Paragraph 0063) determine the traveling propriety by referring to the traveling propriety determination table for CAN ID, connection bus, or name of the reprogramming slave device (vehicle system determines (i.e., determination unit) if the vehicle is traveling, and determines if the slave device can be programed during said traveling, Takahashi, Paragraphs 0064-0071); and command the notification medium to notify information of the traveling propriety determined by the processor (notifying the user that the travel condition is present and in order to complete the update the user should terminate traveling, Takahashi, Paragraphs 0085-0088).
Regarding Claim 5, Takahashi, as modified, teaches the vehicle device according to claim 4, wherein the instruction stored in the memory are further configured to, when executed by the processor, cause the processor to command the reprogramming slave device to execute reprogramming when the traveling propriety of the ECU corresponding to the reprogramming slave device stored in the traveling propriety determination table is determined as being permitted in traveling by the processor (vehicle system determines if the vehicle is traveling, and determines if the slave device can be reprogramed during said traveling (i.e., condition table), Takahashi, Paragraph 0063-0071). 
Regarding Claim 6, Takahashi, as modified, teaches the vehicle device according to claim 1, wherein the determination unit determines instructions stored in the memory are further configured to, when executed by the processor, cause the processor to determine that traveling is prohibited when the reprogramming slave device is the ECU connected to a bus of a traveling system network (vehicle system determines if the vehicle is traveling, and determines if the slave device can be reprogramed during said traveling (i.e., condition table and connected to a bus required during traveling (traveling system network)), Takahashi, Paragraph 0045-0053 and 0063-0071 and Figure 1).
Regarding Claim 7, Takahashi, as modified, teaches the vehicle device according to claim 1, further comprising: wherein the instructions stored in the memory are further configured to, when executed by the processor, cause the processor to: instruct the reprogramming slave device to execute reprogramming(update command that instructs the slave devices to update, Takahashi, Paragraphs 0053-0058 and 0061-0085); and request all of the ECUs including the reprogramming slave device to keep a propriety state of reprogramming and a state of the traveling propriety when the reprogramming execution command unit processor transmits a reprogramming execution command to the reprogramming slave 5Application No.: 16/211,437Docket No.: 4041J-003479-US-COdevice (vehicle system includes a load state which monitors a stable state in which an update can occur, if not the update is terminated such as the user driving the vehicle, Takahashi, Paragraphs 0062, 0067, 0095-0102). 
Regarding Claim 8, Takahashi, as modified, teaches the vehicle device according to claim 7, wherein the instructions stored in the memory are further configured to, when executed by the processor, cause the processor to:
-…, and determine a vehicle state (vehicle determines if a user enters or is in the vehicle, Takahashi, Paragraphs 0008 and 0073 and Figure 4); and request all of the ECUs including the reprogramming slave device to keep the propriety state of reprogramming and the state of the traveling propriety when the processor determines that the vehicle occupant is not boarding (vehicle determines no user present, Paragraphs 0008 and 0073 and Figure 4), and determines that the vehicle state satisfies one or more predetermined conditions (vehicle system includes a load state which monitors a stable state in which an update can occur, if not the update is terminated such as the user driving the vehicle, Takahashi, Paragraphs 0062, 0067, 0095-0102). 
It shall be noted that Takahashi teaches the vehicle system determining if a user is within the car (Takahashi, Paragraphs 0008 and 0073 and Figure 4).
	However, Takahashi does not specifically teach the vehicle device to include determine boarding/alighting state of a vehicle occupant.
	Matsuura teaches a vehicle system to determine if a vehicle occupant is boarding a vehicle (Matsuura, Paragraphs 0072 and 0077). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle device of Takahashi to include determine boarding/alighting state of a vehicle occupant as taught by Matsuura.
	It would have been obvious because detecting if a user has entered the car allows the vehicle to determine if the update should or should not occur (Matsuura, Paragraph 0148).
Regarding Claim 9, Takahashi, as modified, teaches the vehicle device according to claim 8, wherein the instructions stored in the first memory are further configured to, when executed by the first processor, cause the processor to determine the boarding/alighting state (vehicle determines if a user is entering or on board the vehicle, Takahashi, Paragraphs 0008 and 0073 and Figure 4) based on the one or more predetermined conditions; the one or more predetermined conditions include a plurality of predetermined conditions; and the plurality of predetermined conditions includes a condition denoted as Al in which the vehicle occupant is not present in the vehicle (vehicle determines if a user is entering or on board the vehicle, Takahashi, Paragraphs 0008 and 0073 and Figure 4), a condition denoted as A2 in which a voltage value of a battery power source for operating the vehicle device is equal to or larger than a predetermined value (determining if the update can occur based on the battery level (i.e., voltage), Takahashi, Paragraph 0065), a condition denoted as A3 in which a door lock position is in a lock state, a condition denoted as A4 in which a shift position is at a parking position and a parking brake is in an on state, and a condition denoted as A5 in which the conditions Al to A4 are satisfied within a predetermined period from a starting time of the reprogramming.
Regarding Claim 10, Takahashi, as modified, teaches the vehicle device according to claim 8, wherein: the vehicle system further includes a data communication module (DCM) configured to communicate with a file server, which stores the update file; the instructions stored in the memory are configured to, when executed by the processor, further cause the processor to determine whether the vehicle state satisfies the one or more predetermined conditions; the one or more predetermined conditions include a plurality of predetermined conditions; and the plurality of predetermined conditions includes a condition in which no abnormal diagnosis occurs in the reprogramming master device, the DCM, and the reprogramming slave device (center apparatus is a location which passes on the update files via the gateway for the vehicle to update for the slave devices (i.e., ECU), wherein the updates occur based on conditions, Takahashi, Paragraphs 0034, 0064-0071 and Figures 4 and 6), a condition in which operating temperatures of the reprogramming master device, the DCM, and the reprogramming slave device are within an adequate operating temperature range, a condition in which the reprogramming slave device or the ECU related to the reprogramming slave device is not used (updating the ECUs only if the temperature of the vehicle is proper, Takahashi, Paragraph 0068), a condition in which the voltage value of the battery power source for operating the vehicle device is equal to or larger than the predetermined value (determining if the update can occur based on the battery level (i.e., voltage), Takahashi, Paragraph 0065), a condition in which a remaining amount of gasoline is sufficient, a condition in which a confirmation is received by the vehicle user (update requires user approval, Takahashi, Paragraph 0091, and a condition in which an update file as a target of reprogramming is stored in the reprogramming master device (update file stored in memory, Takahashi, Paragraphs 0037-0038).
Regarding Claim 11, Takahashi, as modified, teaches the vehicle device according to claim 8, wherein, when requesting all of the ECUs including the reprogramming slave device to keep the propriety state of reprogramming and the state of the traveling propriety, the instructions stored in the memory are further configured to, when executed by the processor, cause the processor to request a condition to keep the propriety state of reprogramming of each of the ECUs (vehicle system includes a load state which monitors a stable state in which an update can occur, if not the update is terminated such as the user driving the vehicle, Takahashi, Paragraphs 0062, 0067, 0095-0102), 
-a condition to hold a state of an ignition power source or an accessory power source even when a switch for engine start/stop is operated by the user to keep a disabled state of power supply stop to each of the ECUs (vehicle system ensures proper battery level for updating ECUs, Takahashi, Paragraph 0065), …
It shall be noted that Takahashi teaches the vehicle system determining if a user is within the car (Takahashi, Paragraphs 0008 and 0073 and Figure 4).
	However, Takahashi does not specifically teach the vehicle device of Takahashi to include a condition to keep a door lock state even when a wireless operation command is received by a wireless key, a smart key, or the like used for key less entry, and a condition to keep the shift position at a parking state.
	Matsuura teaches a vehicle system wherein the door lock becomes inactive during an updated (Matsuura, Paragraph 0160). Moreover, Matsuura teaches the gearshift position is kept at a park state during the update (Matsuura, Paragraphs 0114, 0121, and 0214). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle device to include a condition to keep a door lock state even when a wireless operation command is received by a wireless key, a smart key, or the like used for key less entry, and a condition to keep the shift position at a parking state as taught by Matsuura.
	It would have been obvious to modify because interrupting the rewriting of a program based on a user action ensures rewriting does not affect user operations or errors in the rewriting process (Matsuura, Paragraphs 0147-0155).
Regarding Claim 12, Takahashi, as modified, teaches the vehicle device according to claim 1, wherein the instructions stored in the memory are further configured to, when executed by the processor, cause the processor to obtain a signal indicating the traveling propriety from the reprogramming slave device commanded to execute reprogramming, or another ECU other than the ECU, which is the reprogramming slave device (vehicle system determines if the vehicle is traveling, and determines if the slave device can be programed during said traveling and notifying the user that the travel condition is present and in order to complete the update the user should terminate traveling, Takahashi, Paragraphs 0064-0071 and 0085-0088 and Figure 4).
Regarding Claim 13, Takahashi, as modified, teaches the vehicle device according to claim 12, wherein the instructions stored in the memory are further configured to, when executed by the processor, cause the processor to preferentially command the notification medium to notify information indicating that traveling is prohibited when a plurality of traveling propriety signals is received from the reprogramming slave device or the other ECU (notifying the user that updating is occurring or will occur and in order to do so travel is prohibited in order to complete the update, Takahashi, Paragraphs 0083-0088).
Regarding Claim 19, Takahashi teaches a vehicle device as a gateway device (gateway ECU (i.e., master device), Takahashi, Abstract and Paragraph 0045 and Figure 1) or a reprogramming master device configured to transmit an update file to an ECU as a reprogramming slave device among a plurality of ECUs in a vehicle system in response to a request from a terminal operable by a user of a vehicle to control updating of a program stored in the ECU, the vehicle device (gateway ECU (i.e., master device) transmits the update file to the desired slave ECU device among several ECUs in the vehicle based on user desiring an update via a console terminal, Takahashi, Paragraphs 0063-0064 and 0091 and Figures 1 and 4)  comprising: 8Application No.: 16/211,437Docket No.: 4041J-003479-US-CO 
-a processor (gateway ECU or microcomputer are types of processors, Takahashi, Paragraphs 0042 and 0045 and Figure 1); and 
-a memory storing instructions configured to, when executed by the processor (memory such as flash memory to store instructions / programs, Takahashi, Paragraphs 0042 and 0063), cause the processor to: 
-command a notification medium, in response to receiving notification of an event occurrence from outside of the vehicle, to allow the user to choose whether to download the update file or not to download the update file … while notifying information as to whether or not the vehicle is permitted to travel during downloading of the update file (receive an update file from an external source such as an external center (10) and notifying the user that the travel condition is present and download / update is possible for example if the user can lower the speed of the vehicle / update certain items only when the vehicle is stopped, moreover the user may permit or not permit the update of the target program, Takahashi, Paragraphs 0085-0088 and 0061-0066 and 0091 and Figure 4) …, 
As seen above, Takahashi teaches notifying the user that the travel condition is present and download / update is possible for example if the user can lower the speed of the vehicle / update certain items only when the vehicle is stopped, moreover the user may permit or not permit the update of the target program (Takahashi, Paragraphs 0085-0088 and 0061-0066 and 0091 and Figure 4).
However, Takahashi does not specifically teach the gateway device to include allowing the vehicle user to choose whether to execute the updating of the program or not to execute the updating the program while notifying the information of the traveling propriety, … the update file is completely downloaded.
	Matsuura teaches a vehicle user to choose whether to execute the updating of the program or not executing the update to the vehicle (Matsuura, Paragraph 0108). Moreover, Matsuura teaches indicating that update file is ready for installation onto the vehicle (i.e., update file downloaded from the server) (Matsuura, Paragraphs 0083 and 0049). Lastly, Matsuura teaches determining the travel propriety of the vehicle (Matsuura, Paragraphs 0110 and 0153 and Figure 16). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the gateway device to include allowing the vehicle user to choose whether to execute the updating of the program or not to execute the updating the program while notifying the information of the traveling propriety (as taught by Takahashi and Matsuura), based on a condition that the update file is completely downloaded (as taught by Matsuura).
	It would have been obvious to modify because starting or interrupting the rewriting of a program based on a user action or based on the vehicle status (e.g., vehicle traveling status) ensures rewriting does not affect user operations or errors in the rewriting process (Matsuura, Paragraphs 0147-0155).
	However, Takahashi and Matsuura do not teach the vehicle device to include whether to download the update file or not to download the update file from outside of the vehicle.
	Lewis teaches the vehicle system wherein determining to update the file can occur outside the vehicle (i.e., user may imitate the update from outside the vehicle.  (Lewis, Paragraph 0025). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle device to include whether to download the update file or not to download the update file from outside of the vehicle, as taught by Lewis.
 	It would have been obvious because allowing for the update to be initiated outside the vehicle allows for easier operations (i.e., ease of updating the vehicle) (Lewis, Paragraph 0025).

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. U.S. P.G. Publication 2015/0301822 (hereinafter, Takahashi), in view of Matsuura et al. U.S. P.G. Publication 2013/0197712 (hereinafter, Matsuura).
Regarding Claim 20, Takahashi teaches a reprogramming system comprising: 
-a reprograming slave device as one of a plurality of ECUs connected to an in- vehicle network of a vehicle, the reprogramming slave configured to update a program stored in the reprogramming slave (gateway ECU (i.e., master device) transmits the update file to the desired slave ECU device among several ECUs in the vehicle based on user desiring an update via a console terminal where it is stored, Takahashi, Paragraphs 0063-0064 and 0091 and Figures 1 and 4); 
-a reprograming master device as another one of the plurality of ECUs gateway ECU or microcomputer are types of processors, Takahashi, Paragraphs 0042 and 0045 and Figure 1); and 
-a notification medium configured to notify a user of the vehicle of information related to updating of the program (notifying the user that the travel condition is present and download / update is possible for example if the user can lower the speed of the vehicle / update certain items only when the vehicle is stopped, moreover the user may permit or not permit the update of the target program, Takahashi, Paragraphs 0085-0088 and 0061-0066 and 0091 and Figure 4), wherein the reprogramming master device includes: 9Application No.: 16/211,437Docket No.: 4041J-003479-US-CO 
-a processor (gateway ECU or microcomputer are types of processors, Takahashi, Paragraphs 0042 and 0045 and Figure 1); and 
-a memory storing instructions configured to, when executed by the processor (memory such as flash memory to store instructions / programs, Takahashi, Paragraphs 0042 and 0063), cause the processor to: 
-execute control of downloading of an update file for the updating of the program based on an external request (receive an update file from an external source such as an external center (10) and notifying the user that the travel condition is present and download / update is possible for example if the user can lower the speed of the vehicle / update certain items only when the vehicle is stopped, moreover the user may permit or not permit the update of the target program, Takahashi, Paragraphs 0085-0088 and 0061-0066 and 0091 and Figure 4), and the updating of the program stored in reprogramming slave (memory such as flash memory to store instructions / programs, Takahashi, Paragraphs 0042 and 0063); 
-notify a user of the vehicle of information related to the updating of the program (notifying the user that the travel condition is present and download / update is possible for example if the user can lower the speed of the vehicle / update certain items only when the vehicle is stopped, moreover the user may permit or not permit the update of the target program, Takahashi, Paragraphs 0085-0088 and 0061-0066 and 0091 and Figure 4); 
-determine, before the downloading of the update file, travel propriety information as to whether or not the vehicle is permitted to travel during the updating of the program stored in the reprogramming slave device after completion of the downloading of the update data (vehicle system determines if the vehicle is traveling, and determines if the slave device can be reprogramed during said traveling (i.e., condition table), Takahashi, Paragraph 0063-0071); and …
However, Takahashi does not specifically teach the reprogramming system to include executing a command for the user to choose whether or not to download the file for the updating of the program while notifying the travel propriety information through the notification medium before the downloading of the update file, in response to notification of an event occurrence from outside of the vehicle.
	Matsuura teaches a vehicle user to choose whether to execute the updating of the program or not executing the update to the vehicle (Matsuura, Paragraph 0108). Moreover, Matsuura teaches indicating that update file is ready for installation onto the vehicle (i.e., update file downloaded from the server) (Matsuura, Paragraphs 0083 and 0049). Lastly, Matsuura teaches determining the travel propriety of the vehicle (i.e., notifying the travel propriety information) (Matsuura, Paragraphs 0110 and 0153 and Figure 16). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the reprogramming system to include  executing a command for the user to choose whether or not to download the file for the updating of the program while notifying the travel propriety information through the notification medium before the downloading of the update file, in response to notification of an event occurrence from outside of the vehicle, as taught by Matsuura.
	It would have been obvious to modify because starting or interrupting the rewriting of a program based on a user action or based on the vehicle status (e.g., vehicle traveling status) ensures rewriting does not affect user operations or errors in the rewriting process (Matsuura, Paragraphs 0147-0155).
Regarding Claim 21, Takahashi teaches a reprogramming master device as one of a plurality of ECUs connected to an in-vehicle network of a vehicle (gateway ECU (i.e., master device) transmits the update file to the desired slave ECU device among several ECUs in the vehicle based on user desiring an update via a console terminal, Takahashi, Paragraphs 0063-0064 and 0091 and Figures 1 and 4), the reprogramming master device comprising: 
-a processor (gateway ECU or microcomputer are types of processors, Takahashi, Paragraphs 0042 and 0045 and Figure 1); and 10Application No.: 16/211,437Docket No.: 4041J-003479-US-CO 
-a memory storing instructions configured to, when executed by the processor, cause the processor (memory such as flash memory to store instructions / programs, Takahashi, Paragraphs 0042 and 0063) to: 
-execute control of transmission of a file for updating of a program based on an external request to a reprogramming slave device as another one of the ECUs, and updating of a program stored in the reprogramming slave device (vehicle system determines if the vehicle is traveling, and determines if the slave device can be reprogramed during said traveling (i.e., condition table), Takahashi, Paragraph 0063-0071); 
-communicate with one or more of the ECUs other than the reprogramming slave device and the reprogramming master device (gateway ECU (i.e., master device) transmits (i.e., communicates) the update file to the desired slave ECU device among several ECUs in the vehicle based on user desiring an update via a console terminal, Takahashi, Paragraphs 0063-0064 and 0091 and Figures 1 and 4); 
-determine whether or not the updating of the program is executable based on a state of the vehicle (vehicle determines no user present or if the vehicle is moving or not, Paragraphs 0008 and 0073 and Figure 4), 
-command the reprogramming slave device to execute the updating of the program, in response to determining that the updating of the program is executable (vehicle system determines if the vehicle is traveling, and determines if the slave device can be reprogramed during said traveling (i.e., condition table), Takahashi, Paragraph 0063-0071); 
-determine whether or not the vehicle is permitted to travel during the updating of the program according to a determination result before commanding the reprogramming slave device to execute the updating of the program, and command a notification medium to notify of travel propriety information as to whether or not the vehicle is permitted to travel during the updating of the program according to the determination result before commanding the reprogramming slave device to execute the updating of the program (receive an update file from an external source such as an external center (10) and notifying the user that the travel condition is present and download / update is possible for example if the user can lower the speed of the vehicle / update certain items only when the vehicle is stopped, the end user may permit or not permit the update of a target program, when this occurs a type of interrupt occurs which transitions the ECU from normal operation to updating, Takahashi, Paragraphs 0061-0066, 0085-0088, and 0091 and Figure 4); and 
-determine whether or not the vehicle is permitted to travel during the updating of the program according to a determination result after commanding the reprogramming slave device to execute the updating of the program, and command a 11Application No.: 16/211,437Docket No.: 4041J-003479-US-CO notification medium to notify of travel propriety information as to whether or not the vehicle is permitted to travel during the updating of the program according to the determination result after commanding the reprogramming slave device to execute the updating of the program (receive an update file from an external source such as an external center (10) and notifying the user that the travel condition is present and download / update is possible for example if the user can lower the speed of the vehicle / update certain items only when the vehicle is stopped, the end user may permit or not permit the update of a target program, when this occurs a type of interrupt occurs which transitions the ECU from normal operation to updating, Takahashi, Paragraphs 0061-0066, 0085-0088, and 0091 and Figure 4).
As seen above, Takahashi teaches notifying the user that the travel condition is present and download / update is possible for example if the user can lower the speed of the vehicle / update certain items only when the vehicle is stopped, moreover the user may permit or not permit the update of the target program, (Takahashi, Paragraphs 0085-0088 and 0061-0066 and 0091 and Figure 4).
However, Takahashi does not specifically teach the reprogramming master device to include determining whether or not the vehicle is permitted to travel during the updating of the program according to a determination result after commanding the reprogramming slave device to execute the updating of the program, and command a notification medium to notify of travel propriety information as to whether or not the vehicle is permitted to travel during the updating of the program according to the determination result after commanding the reprogramming slave device to execute the updating of the program.
	Matsuura teaches a vehicle user to choose whether to execute the updating of the program or not executing the update to the vehicle (Matsuura, Paragraph 0108). Moreover, Matsuura teaches indicating that update file is ready for installation onto the vehicle (i.e., update file downloaded from the server) (Matsuura, Paragraphs 0083 and 0049). Lastly, Matsuura teaches determining the travel propriety of the vehicle (Matsuura, Paragraphs 0110 and 0153 and Figure 16). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the reprogramming master device determining whether or not the vehicle is permitted to travel during the updating of the program according to a determination result after commanding the reprogramming slave device to execute the updating of the program, and command a notification medium to notify of travel propriety information as to whether or not the vehicle is permitted to travel during the updating of the program according to the determination result after commanding the reprogramming slave device to execute the updating of the program, as taught by Matsuura.
	It would have been obvious to modify because starting or interrupting the rewriting of a program based on a user action or based on the vehicle status (e.g., vehicle traveling status) ensures rewriting does not affect user operations or errors in the rewriting process (Matsuura, Paragraphs 0147-0155).
Regarding Claim 22, the Applicant’s claim has similar limitations to claim 14 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 14, as recited in the previous Final Office Action, mailed on 09/23/2021.
Regarding Claim 23, the Applicant’s claim has similar limitations to claim 14 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 14, as recited in the previous Final Office Action, mailed on 09/23/2021.
Regarding Claim 24, the Applicant’s claim has similar limitations to claim 14 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 14, as recited in the previous Final Office Action, mailed on 09/23/2021.


Allowable Subject Matter
Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667       

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667